TRANSAMERICA INVESTMENT MANAGEMENT, LLC and TRANSAMERICA INVESTMENT SERVICES, INC. CODE OF ETHICS LAST REVISED July 7, 2009 STATEMENT OF PURPOSE Transamerica Investment Management, LLC and Transamerica Investment Services, Inc. (the "Company") are registered investment advisers under the Investment Advisers Act of 1940 (the "Advisers Act") and provide investment advisory services to various clients and accounts, including mutual funds. In recent years, the personal securities practices of investment advisers have come under increased regulatory scrutiny by the Securities and Exchange Commission ("SEC"). Investment advisers and their personnel owe clients the highest duty of trust and fair dealing and must place their clients' interests ahead of their own. Investment adviser personnel, when making investment decisions for themselves, may not place their personal interests ahead of the client's interests. Accordingly, conflicts of interest can arise when certain investment adviser personnel (e.g., those who may have knowledge of impending client transactions) buy and sell securities for their personal accounts ("personal investment activities"). The Company, as a registered investment adviser and a sub-adviser to investment companies, is subject to the requirements relating to personal investment activities of both the Advisers Act and the Investment Company Act of 1940 (the "1940 Act") and therefore adopted this code of ethics (the "Code"). Rule 204A- 1 under the Advisers Act requires registered investment advisers to adopt codes of ethics that set forth standards of conduct and require compliance with federal securities laws. Section 17(j) of the 1940 Act and Rule 17j-1 thereunder are intended to address the potential conflicts arising from the personal investment activities of investment company personnel. Rule 17j-1, in relevant part, (a) prohibits an investment adviser and its affiliated persons (e.g., officers, directors, employees) from engaging in fraudulent, deceptive or manipulative acts in connection with their personal transactions in securities held or to be acquired by the investment company, (b) requires the investment adviser to adopt a code of ethics reasonably designed to prevent their "access persons" (generally, personnel that are involved in the portfolio management process) from engaging in conduct prohibited by the rule, (c) requires the board of directors of investment companies to approve an adviser's code of ethics before retaining the services of such adviser and to approve material changes to such code, (d) requires access persons to periodically report their securities holdings and personal securities transactions, (e) requires the investment adviser to use reasonable diligence and institute procedures reasonably necessary to prevent violations of the code, and (f) requires the investment adviser to report annually to each board of directors issues arising under the code, including material violations and sanctions and to certify that the adviser has adopted procedures reasonably necessary to prevent access persons from violating the code. In developing its Code under Rule 204A-1 and Rule 17j-1, the Company has given considerable thought to creating a code that would not unnecessarily inhibit responsible personal investment by professional investment personnel. The Company believes that personal investment experience over time can lead to better performance of the individual's professional investment responsibility.
